Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…a second hole (Applicant’s 522; Figure 5) opens at the first surface (Applicant’s 501; Figure 5)…” (claim 8-assumed below to tbe the second surface) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stark; Mark M. et al.  (US 4780169 A). Stark teaches a shower head structure (10; All Figures), comprising: a plate body (10; All Figures) having a first surface (bottom of 10; All Figures) with a first zone (inner 18; Figures 3B,3C-Applicant’s 311, 511, 611) and a second zone (outer 18; Figures 3B,3C-Applicant’s 312, 512, 612); a plurality of first through holes (holes 18 inside the outer-most 18; Figures 3B,3C) in the first zone (inner 18; Figures 3B,3C-Applicant’s 311, 511, 611), each of the first through holes (holes 18 inside the outer-most 18; Figures 3B,3C) having a diameter uniform with others of the first through holes (holes 18 inside the outer-most 18; Figures 3B,3C); and a plurality of second through holes (outer-most smaller 18; Figures 3B,3C) in the second zone (outer 18; Figures 3B,3C-Applicant’s 312, 512, 612); wherein the first zone (inner 18; Figures 3B,3C-Applicant’s 311, 511, 611) is in connection (interpreted as continuous within a plane) with the second zone (outer 18; Figures 3B,3C-Applicant’s 312, 512, 612), the first zone (inner 18; Figures 3B,3C-Applicant’s 311, 511, 611) is at the central region of the plate body (10; All Figures), the second zone (outer 18; Figures 3B,3C-Applicant’s 312, 512, 612) is at the peripheral region of the plate body (10; All Figures), and the diameter of each of the first through holes (holes 18 inside the outer-most 18; Figures 3B,3C) is greater than a diameter of each of the second through holes (outer-most smaller 18; Figures 3B,3C), as claimed by claim 1
Stark further teaches:
The shower head structure (10; All Figures) of claim 1, wherein an area of the first through holes (holes 18 inside the outer-most 18; Figures 3B,3C) per unit area is greater than or equal to an area of the second through holes (outer-most smaller 18; Figures 3B,3C) per unit area, as claimed by claim 6
The shower head structure (10; All Figures) of claim 1, wherein an amount of the first through holes (holes 18 inside the outer-most 18; Figures 3B,3C) per unit area is less than or equal to an amount of the second through holes (outer-most smaller 18; Figures 3B,3C) per unit area, as claimed by claim 7
The shower head structure (10; All Figures) of claim 1, wherein the second zone (outer 18; Figures 3B,3C-Applicant’s 312, 512, 612) is a band region surrounding the first zone (inner 18; Figures 3B,3C-Applicant’s 311, 511, 611), as claimed by claim 21

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi; Soo Young et al. (US 20080302303 A1). Choi teaches a shower head structure (Figures 10A-10D; [0077]-[0080]), comprising: a plate body (Figures 10A-10D; [0077]-[0080]) having a first surface (bottom; Figures 10A-10D-Applicant’s 501; Figure 5) and a second surface (top; Figures 10A-10D-Applicant’s 502; Figure 5) opposite to the first surface (bottom; Figures 10A-10D-Applicant’s 501; Figure 5), the plate body (Figures 10A-10D; [0077]-[0080]) comprising a first zone (“distributions”; [0077], not shown-Applicant’s 311, 511, 611) and a second zone (“distributions”; [0077], not shown-Applicant’s 312, 512, 612), a first hole (1013-1016; Figures 10A-10D-Applicant’s 521; Figure 5) opens at the first surface (bottom; Figures 10A-10D-Applicant’s 501; Figure 5) and in the first zone (“distributions”; [0077], not shown-Applicant’s 311, 511, 611); a second hole (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5) opens at the first surface1 (bottom; Figures 10A-10D-Applicant’s 501; Figure 5) and in the second zone (“distributions”; [0077], not shown-Applicant’s 312, 512, 612); a third hole (any other 1005-1008; Figure 10A-10D-Applicant’s 523; Figure 5) opens at the second surface (top; Figures 10A-10D-Applicant’s 502; Figure 5), in the first zone (“distributions”; [0077], not shown-Applicant’s 311, 511, 611), and in connection with the first hole (1013-1016; Figures 10A-10D-Applicant’s 521; Figure 5); a fourth hole (any other 1005-1008; Figure 10A-10D-Applicant’s 524; Figure 5) opens at the second surface (top; Figures 10A-10D-Applicant’s 502; Figure 5), in the second zone (“distributions”; [0077], not shown-Applicant’s 312, 512, 612), and in connection with the second hole (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5) – claim 8.
Choi further teaches:
A plasma processing apparatus (Figure 1), comprising: a chamber (102; Figure 1); a radio frequency (RF) power source (122; Figure 1) coupled to the chamber (102; Figure 1); a shower head (150; Figure 1; Figures 10A-10D; [0077]-[0080]) in the chamber (102; Figure 1) and coupled to the RF power source (122; Figure 1); and a susceptor (130; Figure 1) below the shower head (150; Figure 1; Figures 10A-10D; [0077]-[0080]), and a first surface (bottom; Figures 10A-10D-Applicant’s 501; Figure 5) of the shower head (150; Figure 1; Figures 10A-10D; [0077]-[0080]) facing the susceptor (130; Figure 1); wherein the first surface (bottom; Figures 10A-10D-Applicant’s 501; Figure 5) of the shower head (150; Figure 1; Figures 10A-10D; [0077]-[0080]) having a plurality of first through holes (1013-1016; Figures 10A-10D-Applicant’s 521; Figure 5) in a first zone (“distributions”; [0077], not shown-Applicant’s 311, 511, 611), and a plurality of second through holes (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5) in a second zone (“distributions”; [0077], not shown-Applicant’s 312, 512, 612) – claim 16
The apparatus (Figure 1) of claim 16, wherein an edge of the shower head (150; Figure 1; Figures 10A-10D; [0077]-[0080]) is physically connected to the RF power source (122; Figure 1), as claimed by claim 19
Choi does not teach:
wherein the first zone (“distributions”; [0077], not shown-Applicant’s 311, 511, 611) is surrounded by the second zone (“distributions”; [0077], not shown-Applicant’s 312, 512, 612), wherein a diameter of the third hole (any other 1005-1008; Figure 10A-10D-Applicant’s 523; Figure 5) is greater than a diameter of the fourth hole (any other 1005-1008; Figure 10A-10D-Applicant’s 524; Figure 5) – claim 8
The shower head structure (Figures 10A-10D; [0077]-[0080]) of claim 8, wherein a diameter of the first hole (1013-1016; Figures 10A-10D-Applicant’s 521; Figure 5) is greater than a diameter of the second hole (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5), as claimed by claim 9
The shower head structure (Figures 10A-10D; [0077]-[0080]) of claim 8, wherein the second zone (“distributions”; [0077], not shown-Applicant’s 312, 512, 612) is a band region from about 0.7 times of a radius of the shower head structure (Figures 10A-10D; [0077]-[0080]) to an edge of the shower head structure (Figures 10A-10D; [0077]-[0080]), as claimed by claim 10
The shower head structure (Figures 10A-10D; [0077]-[0080]) of claim 8, further comprising a plurality of second holes (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5) at the first surface (bottom; Figures 10A-10D-Applicant’s 501; Figure 5) and in the second zone (“distributions”; [0077], not shown-Applicant’s 312, 512, 612), the plurality of second holes (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5) being arranged in at least a first band and a second band concentrically, as claimed by claim 11
The shower head structure (Figures 10A-10D; [0077]-[0080]) of claim 8, wherein a diameter of the second hole (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5) is smaller than a diameter of the fourth hole (any other 1005-1008; Figure 10A-10D-Applicant’s 524; Figure 5), as claimed by claim 12
The shower head structure (Figures 10A-10D; [0077]-[0080]) of claim 8, wherein a narrowest diameter of the third hole (any other 1005-1008; Figure 10A-10D-Applicant’s 523; Figure 5) is greater than a narrowest diameter of the fourth hole (any other 1005-1008; Figure 10A-10D-Applicant’s 524; Figure 5), as claimed by claim 13 
The shower head structure (Figures 10A-10D; [0077]-[0080]) of claim 12, wherein a length of the fourth hole (any other 1005-1008; Figure 10A-10D-Applicant’s 524; Figure 5) is greater than a length of the second hole (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5), as claimed by claim 14  
The shower head structure (Figures 10A-10D; [0077]-[0080]) of claim 8, wherein a diameter of the second hole (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5) is less than 0.5 mm, as claimed by claim 15
the first zone (“distributions”; [0077], not shown-Applicant’s 311, 511, 611) is surrounded by the second zone (“distributions”; [0077], not shown-Applicant’s 312, 512, 612), and a diameter of each of the first through holes (1013-1016; Figures 10A-10D-Applicant’s 521; Figure 5) is greater than a diameter of each of the second through holes (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5) – claim 16
The apparatus (Figure 1) of claim 16, wherein the first zone (“distributions”; [0077], not shown-Applicant’s 311, 511, 611) is from a center to about 0.7 time of a radius of the shower head (150; Figure 1; Figures 10A-10D; [0077]-[0080]), as claimed by claim 17
The apparatus (Figure 1) of claim 16, wherein an amount of the first through holes (1013-1016; Figures 10A-10D-Applicant’s 521; Figure 5) per unit area is less than or equal to an amount of the second through holes (1005-1008; Figures 10A-10D-Applicant’s 522; Figure 5) per unit area, as claimed by claim 18
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Choi to optimize the “configurations, dimensions, shape, size, numbers, and distributions formed across the plates 1017-1020” as taught by Choi ([0077]).
Motivation for Choi to optimize the “configurations, dimensions, shape, size, numbers, and distributions formed across the plates 1017-1020” as taught by Choi is to “thereby facilitating profile and/or property control of films deposited on the substrate surface.” as taught by Choi ([0077]).
Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stark; Mark M. et al.  (US 4780169 A) in view of Choi; Soo Young et al. (US 20080302303 A1). Stark and Choi are discussed above. Stark does not teach:
The shower head structure (10; All Figures) of claim 1, wherein a ratio between a diameter of the first zone (inner 18; Figures 3B,3C-Applicant’s 311, 511, 611) and a diameter of the plate body (10; All Figures) is in a range of from about 0.7:1 to about 0.8:1, as claimed by claim 2
The shower head structure (10; All Figures) of claim 1, wherein the diameter of each of the second through holes (outer-most smaller 18; Figures 3B,3C) is less than 0.6 mm, as claimed by claim 4  
The shower head structure (10; All Figures) of claim 1, wherein the diameter of each of the second through holes (outer-most smaller 18; Figures 3B,3C) is less than 90% of the diameter of each of the first through holes (holes 18 inside the outer-most 18; Figures 3B,3C), as claimed by claim 5
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Choi to optimize the “configurations, dimensions, shape, size, numbers, and distributions formed across the plates 1017-1020” as taught by Choi ([0077]).
Motivation for Choi to optimize the “configurations, dimensions, shape, size, numbers, and distributions formed across the plates 1017-1020” as taught by Choi is to “thereby facilitating profile and/or property control of films deposited on the substrate surface.” as taught by Choi ([0077]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi; Soo Young et al. (US 20080302303 A1) in view of Nishibayashi, Michio (US 20030029381 A1). Choi further teaches the apparatus (Figure 1) of claim 16, further comprising: a blocker plate (1700; Figure 17A-Applicant’s 105; Figure 1) over the shower head (150; Figure 1; Figures 10A-10D; [0077]-[0080]; 1702; Figure 17A) in the chamber (102; Figure 1) – claim 20.
Choi does not teach a heater below Choi’s susceptor (130; Figure 1).
Nishibayashi also teaches an apparatus (Figure 1) including a heating array (31-33, 5; Figure 1) below Nishibayashi’s susceptor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Choi to add Nishibayashi’s heating array (31-33, 5; Figure 1) to Choi’s apparatus.
Motivation for Choi to add Nishibayashi’s heating array (31-33, 5; Figure 1) to Choi’s apparatus is for “uniform temperature distribution” as taught by Nishibayashi ([0017].
 Response to Arguments
Applicant’s arguments, see pages 6-10, filed July 11, 2022, with respect to the rejections of claims 1-20 under Yokogawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the above cited prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi; Soo Young et al. (US 20100288197 A1) illustrates a similar showerhead (116) with similar choke hole geometries (Figure 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             



    
        
            
    

    
        1 Assumed to be second surface. See drawing objections.